9. Global treaty to ban uranium weapons (vote)
- Before the vote:
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, on behalf of my group of the European People's Party, I would like to add my personal endorsement of the proposal for a resolution presented today by the other groups, thus the PPE approves the wording in its entirety.
That is good news. It means the joint motion for a resolution tabled by six political groups, including the EPP, replaces all the motions for resolution on this subject, except for.